PER CURIAM:
Georgia Arnette Green appeals the district' court’s order granting summary judgment for the State of North Carolina, Lenoir County, and the Superior Court of Lenoir County in her action in which she alleged discrimination on the basis of her disabilities. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. State of North Carolina, No. 4:08-cv-00135-H, 2011 WL 5357835 (E.D.N.C. Nov. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.